DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-10, 13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tamaoka et al. (US20060285247, hereinafter Tamaoka).

Referring to claim 1, Tamaoka discloses a motor (figures 2-3) comprising: 
a stator assembly (20); and 
a rotor assembly (40-41) co-radially arranged with the stator assembly (20) and configured to rotate relative to the stator assembly, 
wherein at least one of the stator assembly (20) or the rotor assembly  comprises a flexible printed circuit board (80) comprising: 
a base layer ( a base of 80 at 82); and a plurality of conductive elements (conductors on base of 80) formed on the base layer.

Referring to claim 4, Tamaoka discloses the motor of Claim 1, wherein the base layer comprises a plurality of sections (see sections 81 in figure 3 of Tamaoka).

Referring to claim 5, Tamaoka discloses the motor of Claim 4, wherein adjacent sections in the plurality of sections are connected via physical attachment components (see sections 81 in figure 3 of Tamaoka connected to teeth 22 and/or components 23).

Referring to claim 8, Tamaoka discloses the motor of Claim 1, further comprising: a laminated structure comprising a plurality of slots into which the plurality of conductive elements are positioned (26 with slots between teeth 22 into which the plurality of conductive elements of 80 are positioned in figure 3).

Referring to claim 9, Tamaoka discloses the motor of Claim 8, wherein the plurality of slots are defined by a plurality of teeth extending from a surface of the laminated structure, and wherein a plurality of gaps formed through the base layer of the printed circuit board correspond to the plurality of teeth (26 with slots between teeth 22 into which the plurality of gaps formed through the base layer of 80 are positioned in figure 3).

Referring to claim 10, Tamaoka discloses  the motor of Claim 1, wherein the plurality of conductive elements comprise at least one of a metallic material, a metallic alloy, a bimetal, or carbon nanotubes (electrical conductors of FPC 80 inherently comprises metal) .


Referring to claim 13, Tamaoka discloses a motor (figures 2-3) comprising: 
a stator assembly (20); and 
a rotor assembly (40-41) co-radially arranged with the stator assembly (20) and configured to rotate relative to the stator assembly along an axis of rotation, wherein both the stator assembly and the rotor assembly are present within a plane that is perpendicular to the axis of rotation (see figure 2; and a shaft 41 is inserted into the bearing sleeve 31 with a fine gap interposed therebetween such that the shaft 41 is coaxial with the rotation center axis in paragraph 0026, and an annular stator 20 is fitted into and fixed to an inner peripheral surface of the large-diameter sidewall 10 c such that the annular recess 10 a is coaxial with the rotation center axis in paragraph 0025),
wherein at least one of the stator assembly (20) or the rotor assembly comprises  a laminated structure defining a plurality of slots (26 having slots between teeth 22);
a flexible printed circuit board (80) comprising: 
a base layer ( a base of 80 at 82); and a plurality of conductive elements (conductors on base of 80) formed on the base layer.

Referring to claim 16, Tamaoka discloses the motor of Claim 13, wherein the base layer comprises a plurality of sections (see sections 81 in figure 3 of Tamaoka).


Referring to claim 19, Tamaoka discloses the motor of Claim 13, wherein the plurality of slots are defined by a plurality of teeth extending from a surface of the laminated structure, and wherein a plurality of gaps formed through the base layer of the printed circuit board correspond to the plurality of teeth (26 with slots between teeth 22 into which the plurality of gaps formed through the base layer of 80 are positioned in figure 3).

Referring to claim 20, Tamaoka discloses  the motor of Claim 13, wherein the plurality of conductive elements comprise at least one of a metallic material, a metallic alloy, a bimetal, or carbon nanotubes (electrical conductors of FPC 80 inherently comprises metal) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoka and further in view of Shashkov et al. (US20160302300, hereinafter Shashkov).

Referring to claim 2, Tamaoka discloses  the motor of claim 1, but fails to disclose wherein the flexible printed circuit board comprises a bend radius of twenty inches or smaller.

Shashkov discloses wherein the flexible printed circuit board comprises a bend radius of twenty inches or smaller (paragraph 0065 states that bend radios of FES is 8mm; alternatively see paragraph 0025 ).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have bend radius as taught by Shashkov in order to  have higher flexibility of the board.


Referring to claim 3, Tamaoka discloses  the motor of claim 1, but fails to disclose wherein the base layer comprises at least one of polyimide, polyamide imide, polyester, polyethylene napthalate, or polyetherimide.

Shashkov discloses wherein the base layer comprises at least one of polyimide, polyamide imide, polyester, polyethylene napthalate, or polyetherimide (paragraph 003 states that Polymer films are the most common materials used for building FESs and are typically made of a polyester (for example polyethylene terephthalate (PET)), polyimide (PI), polyethylene napthalate (PEN), Polyetherimide (PEI)).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have material as taught by Shashkov in order to  have higher bending flexibility of the board.

Referring to claim 14, Tamaoka discloses  the motor of claim 13, but fails to disclose wherein the flexible printed circuit board comprises a bend radius of twenty inches or smaller.

Shashkov discloses wherein the flexible printed circuit board comprises a bend radius of twenty inches or smaller (paragraph 0065 states that bend radios of FES is 8mm; alternatively see paragraph 0025 ).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have bend radius as taught by Shashkov in order to  have higher flexibility of the board.


Referring to claim 15, Tamaoka discloses  the motor of claim 13, but fails to disclose wherein the base layer comprises at least one of polyimide, polyamide imide, polyester, polyethylene napthalate, or polyetherimide.

Shashkov discloses wherein the base layer comprises at least one of polyimide, polyamide imide, polyester, polyethylene napthalate, or polyetherimide (paragraph 003 states that Polymer films are the most common materials used for building FESs and are typically made of a polyester (for example polyethylene terephthalate (PET)), polyimide (PI), polyethylene napthalate (PEN), Polyetherimide (PEI)).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have material as taught by Shashkov in order to  have higher bending flexibility of the board.



Claims 6-7, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoka and further in view of Cho et al. (US20150145358, hereinafter Cho).

Referring to claim 6, Tamaoka discloses  the motor of claim 1, but fails to disclose wherein a first portion of the plurality of conductive elements are formed on a first surface of the base layer and a second portion of the plurality of conductive elements are formed on a second surface of the base layer.
Cho discloses wherein a first portion of the plurality of conductive elements are formed on a first surface of the base layer and a second portion of the plurality of conductive elements are formed on a second surface of the base layer (L4 and L3 on both sides of S4 in figures 4 or L1 and L2 on both sides of a base layer in between in figure 3 ).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have conductive portions on the base layer as taught by Cho in order to prevent short circuit of conductive lines provided on the insulators, and the conductive lines of the respective layers may allow may allow electrical connection to the three-phase coils, respectively (paragraph 0017 of Cho).

Referring to claim 7, Tamaoka discloses  the motor of claim 1, but fails to disclose wherein the base layer comprises a first base layer and a first portion of the plurality of conductive elements are formed on the first base layer, and wherein the printed circuit board comprises a second base layer formed over the first portion of the plurality of conductive elements and a second portion of the plurality of conductive elements are formed on the second base layer.
Cho discloses wherein the base layer comprises a first base layer and a first portion of the plurality of conductive elements are formed on the first base layer, and wherein the printed circuit board comprises a second base layer formed over the first portion of the plurality of conductive elements and a second portion of the plurality of conductive elements are formed on the second base layer (L4 and L3 on both sides of S4 and  S3 in figures 4 or L1 and L2 on both sides of a base layers in between in figure 3; paragraph 0039 ).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have conductive portions on the base layers as taught by Cho in order to prevent short circuit of conductive lines provided on the insulators, and the conductive lines of the respective layers may allow electrical connection to the three-phase coils, respectively (paragraph 0017 of Cho).

Referring to claim 11, Tamaoka discloses  the motor of claim 1, but fails to disclose the plurality of conductive elements comprise at least one winding.
Cho discloses the plurality of conductive elements comprise at least one winding (L1, L2, and/or L3; paragraph 0034 states that the PCB busbar 20 is configured of multi-layer PCBs including a plurality of conductive lines to respectively connect three phases; see paragraph 0034-0035 and 0039).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have conductive portions on the base layers as taught by Cho in order to prevent short circuit of conductive lines provided on the insulators, and the conductive lines of the respective layers may allow electrical connection to the three-phase coils, respectively (paragraph 0017 of Cho).

Referring to claim 12, Tamaoka in view of Cho disclose the motor of claim 11 wherein the at least one winding comprises one of (i) a single phase winding or (ii) a three-phase winding (see paragraph 0034-0036 and paragraph 0039 of Cho).

Referring to claim 17, Tamaoka discloses  the motor of claim 13, but fails to disclose wherein a first portion of the plurality of conductive elements are formed on a first surface of the base layer and a second portion of the plurality of conductive elements are formed on a second surface of the base layer.
Cho discloses wherein a first portion of the plurality of conductive elements are formed on a first surface of the base layer and a second portion of the plurality of conductive elements are formed on a second surface of the base layer (L4 and L3 on both sides of S4 in figures 4 or L1 and L2 on both sides of a base layer in between in figure 3 ).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have conductive portions on the base layer as taught by Cho in order to prevent short circuit of conductive lines provided on the insulators, and the conductive lines of the respective layers may allow may allow electrical connection to the three-phase coils, respectively (paragraph 0017 of Cho).

Referring to claim 18, Tamaoka discloses  the motor of claim 13, but fails to disclose wherein the base layer comprises a first base layer and a first portion of the plurality of conductive elements are formed on the first base layer, and wherein the printed circuit board comprises a second base layer formed over the first portion of the plurality of conductive elements and a second portion of the plurality of conductive elements are formed on the second base layer.
Cho discloses wherein the base layer comprises a first base layer and a first portion of the plurality of conductive elements are formed on the first base layer, and wherein the printed circuit board comprises a second base layer formed over the first portion of the plurality of conductive elements and a second portion of the plurality of conductive elements are formed on the second base layer (L4 and L3 on both sides of S4 and  S3 in figures 4 or L1 and L2 on both sides of a base layers in between in figure 3; paragraph 0039 ).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tamaoka to have conductive portions on the base layers as taught by Cho in order to prevent short circuit of conductive lines provided on the insulators, and the conductive lines of the respective layers may allow electrical connection to the three-phase coils, respectively (paragraph 0017 of Cho).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847